       Case: 3:20-cv-02365-JRK Doc #: 6 Filed: 11/25/20 1 of 3. PageID #: 28




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

KELLY BUTLER, on behalf of herself and
all others similarly situated,
                                                       JUDGE JEFFREY J. HELMICK
                       Plaintiff,
                                                       CASE NO.: 3: 20-CV-02365-JJH
v.

ADIENT US LLC,

                       Defendant.


             MOTION FOR EXTENSION TO FILE RESPONSIVE PLEADING

       Pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, Defendant Adient US LLC

(“Adient”) files this Motion for Extension of Time to File Responsive Pleading to Plaintiff’s

Complaint, which seeks a fifteen-day extension of time up to and including December 15, 2020,

to file an Answer or otherwise respond to the Complaint. The grounds for the Motion are as

follows:

       1.      On October 16, 2020, Plaintiff filed a Complaint against Adient. (Dkt. No. 1).

       2.      On November 19, 2020, this Court granted an unopposed motion filed by Adient

for a two-week extension to file the responsive pleading. Accordingly, Adient’s responsive

pleading is currently due on November 30, 2020. (Dkt. No. 5).

       3.      The parties have since engaged in preliminary discussions regarding the viability

of the claims alleged in the Complaint, in particular due to the existence of a collective

bargaining agreement that may have been unknown to Plaintiff’s counsel before filing the

Complaint.

       4.      Counsel for Adient is currently awaiting a response from Plaintiff’s counsel

regarding the impact of the collective bargaining agreement on this lawsuit, and Adient may
       Case: 3:20-cv-02365-JRK Doc #: 6 Filed: 11/25/20 2 of 3. PageID #: 29




pursue a motion to dismiss the claims in the Complaint depending on Plaintiff’s position and the

parties’ continued discussions.

       5.         Counsel for Adient respectfully requests additional time for the parties to confer

and potentially prepare a motion to dismiss following the upcoming holiday.

       6.         This request is not presented for delay. No party will be prejudiced by granting

this extension.

       WHEREFORE, Defendant Adient US LLC respectfully requests an extension of time up

to and including December 15, 2020, to file its response to Plaintiff’s Complaint.


                                                /s/ John B. Lewis
                                                John B. Lewis (0013156)
                                                Lauren T. Stuy (0098853)
                                                BAKER & HOSTETLER, LLP
                                                127 Public Square, Suite 2000
                                                Key Tower
                                                Cleveland, OH 44114-1214
                                                Tel: 216-861-7496
                                                Fax: 216-696-0740
                                                jlewis@bakerlaw.com
                                                lstuy@bakerlaw.com

                                                Randall Thompson (Pro Hac Vice Application
                                                Forthcoming)
                                                Laura Malugade (Pro Hac Vice Application
                                                Forthcoming)
                                                HUSCH BLACKWELL LLP
                                                190 Carondelet Plaza, Suite 600
                                                St. Louis, MO 63105-3433
                                                Tel: 314.345.6453
                                                Fax:314.480.1505
                                                Randall.Thompson@huschblackwell.com
                                                Laura.Malugade@huschblackwell.com

                                                Attorneys for Defendant
                                                Adient US LLC




                                                   -2-
         Case: 3:20-cv-02365-JRK Doc #: 6 Filed: 11/25/20 3 of 3. PageID #: 30




                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of November 2020, the foregoing was filed

electronically with the Clerk of Court and served via the Court’s Electronic Filing System upon

all counsel of record.



                                                      /s/ John B. Lewis




110782.000003 4843-2540-2835.1




                                                -3-
